United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.J., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Myrtle Beach, SC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-498
Issued: May 19, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 3, 2014 appellant filed a timely appeal from the July 31, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied his
reconsideration request. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s reconsideration request under
5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 18, 2011 appellant, then a 44-year-old transportation security officer (screener),
filed a traumatic injury claim alleging that he injured his right shoulder on April 23, 2011 while
in the performance of duty.
In a decision dated September 20, 2012, OWCP accepted that the evidence was sufficient
to establish a work incident on April 23, 2011. It denied appellant’s claim, however, on the
grounds that the medical opinion evidence lacked sufficient rationale to establish the element of
causal relationship.
OWCP found that the medical reports of appellant’s physician,
Dr. Wayne B. Bauerle, a Board-certified orthopedic surgeon, for the period September 28
through November 4, 2011 offered a history of the work incident and a secure diagnosis, but he
did not explain how and why he felt that the incident caused the diagnosed condition or how the
incident aggravated appellant’s preexisting cervical condition.
In decisions dated November 15, 2012 and March 1, 2013, OWCP reviewed the merits of
appellant’s case and denied modification of its prior decision.
Appellant requested reconsideration. OWCP received his request on June 25, 2013.
Appellant submitted a position description, general information obtained from the Internet about
certain medical conditions and a June 11, 2013 report from Dr. Bauerle, which stated in its
entirety: “With a reasonable degree of medical certainty, [appellant’s] injury of April 23, 2011
to his right shoulder and neck is causally related to his work. Please see my attached dictation of
September 28, 2011.”
In a decision dated July 31, 2013, OWCP denied appellant’s reconsideration request. It
found that the evidence submitted to support the request was irrelevant, repetitious and
cumulative.
LEGAL PRECEDENT
OWCP may review an award for or against payment of compensation at any time on its
own motion or upon application.2 An employee (or representative) seeking reconsideration
should send the request for reconsideration to the address as instructed by OWCP in the final
decision. The request for reconsideration, including all supporting documents, must be in
writing and must set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.3
A request for reconsideration must be received by OWCP within one year of the date of
its decision for which review is sought.4 A timely request for reconsideration may be granted if
2

Id. at § 8128(a).

3

20 C.F.R. § 10.606.

4

Id. at § 10.607(a).

2

OWCP determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, OWCP
will deny the request for reconsideration without reopening the case for a review on the merits.5
ANALYSIS
OWCP received appellant’s reconsideration request within one year of the most recent
merit decision, namely, the March 1, 2013 decision denying modification of the denial of his
injury claim. Appellant’s request is therefore timely. The question for determination is whether
that request met at least one of the standards for obtaining a merit review.
Appellant’s request did not show that OWCP erroneously applied or interpreted a specific
point of law. He did not identify a specific point of law and did not show how it erroneously
applied or interpreted it. Appellant’s request also did not advance a relevant legal argument not
previously considered by OWCP. He offered no legal argument.
A claimant may be entitled to a merit review by submitting relevant and pertinent new
evidence not previously considered by OWCP. Appellant submitted a position description, but
this was not the reason OWCP denied his claim. OWCP denied his claim because his physician
failed to provide sufficient medical rationale to establish that what happened at work on
April 23, 2011 caused an injury. A copy of the position description does not supply the sound
medical reasoning necessary to establish the critical element of causal relationship. The
evidence is thus not relevant and pertinent.
Appellant also submitted general information obtained from the Internet about certain
medical conditions. The Board has held, however, that evidence such as newspaper clippings,
medical texts and excerpts from publications are of no evidentiary value in establishing the
necessary causal relationship, as they are of general application and are not determinative of
whether the relevant employment incident caused the specific condition claimed.6 This evidence
is also not relevant and pertinent to the grounds upon which OWCP denied appellant’s claim.
Finally, appellant submitted a June 11, 2013 report from Dr. Bauerle, who repeated his
opinion that appellant’s right shoulder and neck condition was causally related to his work.
Dr. Bauerle still offered no medical rationale to support his opinion. The first page of his
September 28, 2011 report, previously considered by OWCP, made no connection between
appellant’s work and his cervical and right arm condition other than a temporal history of events.
The evidence does not discuss what happened on April 23, 2011 and what convinced Dr. Bauerle
that the incident or event caused one of appellant’s diagnosed medical conditions.

5

Id. at § 10.608.

6

Gaetan F. Valenza, 35 ECAB 763 (1984); Kenneth S. Vansick, 31 ECAB 1132 (1980).

3

Evidence that repeats or duplicates evidence already in the record has no evidentiary
value and constitutes no basis for reopening a case.7
Accordingly, as appellant’s reconsideration request did not meet any of the standards for
reopening his case, the Board finds that OWCP properly denied his reconsideration request. The
Board will affirm OWCP’s July 31, 2013 decision.
CONCLUSION
The Board finds that OWCP properly denied appellant’s reconsideration request.
ORDER
IT IS HEREBY ORDERED THAT the July 31, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 19, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

Eugene F. Butler, 36 ECAB 393 (1984); Bruce E. Martin, 35 ECAB 1090 (1984).

4

